Citation Nr: 1204849	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  10-40 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for MS.

In November 2011, the Veteran testified at a hearing before the undersigned at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's multiple sclerosis first manifested in 1958. 


CONCLUSION OF LAW

Multiple sclerosis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for MS has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran contends that he is entitled to service connection for MS.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for multiple sclerosis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within seven years from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Recent VA treatment dated in 2010 show that the Veteran currently has MS.  Therefore, the Board finds that the Veteran currently has this disability.  See id.

The Veteran argues that he suffered from optic neuritis in 1958, about three years after he separated from active service, and that this was the earliest manifestation of his multiple sclerosis, although an official diagnosis of MS was not rendered until around 1966.  Unfortunately, records of treatment for optic neuritis in 1958 are not available.  According to an August 2009 authorized release form, the Veteran's optic neuritis had been treated at the office of Doctors Simpson and Hanna in Dundee, Illinois.  A September 2010 VA report of information form reflects that the RO contacted Dr. Simpson's office and was told that the office only kept records for ten years.  The RO also confirmed that this was the same Dr. Simpson who had worked with Dr. Hanna in the late 1950's.  Thus, the Board finds that further efforts to obtain records of the Veteran's 1958 treatment would be unavailing.  The Veteran's wife has also indicated that private treatment records from other medical providers dated in the 1950's and 1960's were also destroyed.  However, she did provide information as to the names and locations of these facilities, which lends credibility to her assertions that the Veteran had been treated by those providers during these time periods.  The Board further notes that, according to the Veteran's wife, he had been treated by a Dr. Shaw for MS symptoms in the 1960's.  The RO received a response from Dr. Shaw's office indicating that medical records were only kept for fifteen years and that no records were found for the Veteran.  The Board is satisfied that private records from this time period are not available. 

Nevertheless, the Board finds it credible that the Veteran had been treated for optic neuritis and perhaps other symptoms of MS in 1958, and likewise concludes that competent and probative evidence of record supports a finding the Veteran's MS had manifested at that time.  In this regard, an August 1988 private treatment record reflects a doctor's notation stating that multiple sclerosis had been diagnosed in 1958.  An August 1988 statement by a private physician also asserts that the Veteran had multiple sclerosis and that the first symptoms began in 1958.  While this statement was made to help support the Veteran's claim for employment disability benefits, there is no indication that such an early onset date would have affected the determination as to whether the Veteran was disabled at the time of his application for benefits.  Thus, there was no incentive to misrepresent the onset date of the Veteran's MS symptoms.  Further, a June 1998 private consultation letter from Dr. Negroski, a neurologist, stated that the Veteran had become disabled from multiple sclerosis in 1988, but that "in retrospect" the Veteran's MS began in 1958 when he developed symptoms of clumsiness.  Doctor Negroski also stated that since that time the Veteran had developed increasing spasticity with coordination problems, and had suffered from left foot drop since the 1960's.  Finally, in a November 2010 VA opinion obtained in connection with this claim, the examiner stated that if the Veteran's optic neuritis had in fact occurred in 1958, then this was at least as likely as not the initial onset date of MS.  The examiner observed that she could not provide an opinion on whether the Veteran's optic neuritis had in fact occurred at that time as there were no contemporaneous treatment records available. 

The Board finds the August 1988 private treatment record and physician's statement to be especially probative, as there was no reason to misstate the 1958 onset date of the Veteran's MS at that time.  The June 1998 private consultation letter from Dr. Negroski further supports a finding that the Veteran's MS had its onset in 1958 based on the Veteran's reported history.  The Veteran was competent to report the history of his symptoms and treatment, and Dr. Negroski, as a neurologist, clearly had the expertise to determine that the Veteran's symptoms in 1958 represented an early manifestation of MS.  Again, as this letter was not generated as part of a claim for benefits and appears to have been written for the benefit of another doctor for the purpose of providing appropriate treatment, there is no reason to doubt the reliability of this reported onset date.  The November 2010 VA opinion provides recent confirmation from a competent medical professional that if the Veteran's optic neuritis did manifest in 1958, as the Board finds here, then this was at least as likely as not the initial onset date of MS.  In sum, resolving any doubt in the Veteran's favor, the competent and probative evidence of record supports a finding that his MS first manifested in 1958, which is well within seven years since his separation from active service in November 1955.  See 38 C.F.R. § 3.102. 

Under 38 C.F.R. § 4.124(a), Diagnostic Code 8018, a minimum rating of 30 percent is assigned for MS.  As such, the Board concludes that MS manifested to a compensable degree within seven years of separation from service, and therefore finds that service connection is warranted on a presumptive basis under sections 3.307(a) and 3.309. 

The Board notes that in an August 2010 VA examination report, the examiner opined that the Veteran's MS was not related to service as the service treatment records were negative for symptoms of MS.  However, this opinion does not affect the Board's finding that the Veteran's MS had manifested within seven years of separation from service.  Because service connection has been established on a presumptive basis under sections 3.307 and 3.309, there is no need to consider whether service connection is warranted on a direct basis.  

Accordingly, the Board finds that the evidence is at least in equipoise with regard to this claim, and therefore service connection for MS is granted.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for multiple sclerosis is granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


